Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
 	Claims 26-38 are allowable. Claims 39-45, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 08/02/2021, is hereby withdrawn and claims 39-45 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Rena et al. (US 2010/0059496) and Rauschenbach (US 2014/0165381).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 26 and 39, at least one contour elements being materially connected to the shaped body by a beam melting zone. 
 	The closest prior art was Rena et al. The prior art show that “a composite body” (12 and 18 pointed at the composite body), wherein the composite body comprises “at least one functional component” (22) and “a shaped body” (12 and 18 pointed at the shaped body) and wherein: “the at least one functional component” (22) is arranged so as to be connected to “a metallic or ceramic support structure” (24. Para.0026, i.e., resistance heating element may be any suitable resistance heating device including a wound or spiral wire resistance heating element … spiral wire resistance heating elements may be formed from any suitable material including various metals), which “metallic or ceramic support structure comprises at least one contour element” (24), “the at least one functional component” (22) is surrounded at least in some region or regions by “at least one thermally insulating layer of a ceramic material” (54 and para.0028, i.e., insulating layer preferably comprises … a ceramic material) and “at least one thermally conductive layer” (28) lying above “the at least one thermally insulating layer of ceramic material” (54), which “at least one thermally conductive layer is composed of a thermally conductive metal, metal alloy or metal oxide” (28. Abstract, i.e., metallic seal 28), and “the shaped body” (12 and 18) “is produced generatively by beam melting of a metal powder” (product by process) and “completely surrounds the at least one functional component and the support structure comprising the at least one contour element” (12 and 18 completely surrounds 22 and 44). However, Rene et al. does not teach at least one of the at least one contour elements being materially connected to the shaped body by a beam melting zone.



Response to Arguments
 	Applicant's arguments filed on 02/24/2022 have been fully considered but they are not persuasive.
 	(1) The drawing filed on 02/24/2022 overcome the drawing objections. Thus, drawing objections have been withdrawn.
 	(2) With respect to objection to claim 26, examiner agreed with applicant’s position because the listed items (i.e., molybdenum, titanium, aluminum oxide) is metal oxides. Thus, claim objections has been withdrawn. 
 	(3) With respect to 35 USC 102, examiner agreed that Rauschenbach does not teach the shaped body is completely surrounds the at least one functional component and the support structure. Rauschenbach only shows the shaped body (fig.3, 1) is partially surrounds the support structure (fig.3, 7).



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761